ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_07_FR.txt. 239

OPINION DISSIDENTE DE M. MORENO QUINTANA

Je regrette vivement ne pas pouvoir souscrire à l’avis consultatif
que rend la majorité de mes collègues au sujet des obligations
financières des Membres des Nations Unies. Il aurait été pour moi
une grande satisfaction celle de contribuer dans l'exercice de ma
fonction judiciaire à la réalisation la plus efficace du but essentiel de
l'Organisation. Mais je ne peux me départir de certaines notions
juridiques qui ont à mon sens, pour l'interprétation de la Charte,
une importance capitale. Ce sont celles qui, dans le cas d’espèce,
empêchent la Cour de donner suite à l’avis qui lui est demandé.

*
* *

Par sa résolution 1731 (XVI) en date du 20 décembre 1961,
l'Assemblée générale des Nations Unies demande à la Cour un
avis consultatif qui fait surgir une importante question. Celle des
obligations des Etats Membres quant au financement des opéra-
tions des Nations Unies au Congo et dans le Moyen-Orient.

Le Secrétariat général transmet le 12 février 1962 à la Cour une
note introductive. Dix-sept exposés écrits d’Etats Membres ont été
également transmis à la Cour afin de savoir si les dépenses diverses
faites par l'ONU pour soutenir ses opérations au Congo et à la
bande de Gaza constituent des dépenses au sens de l’article 17,
paragraphe 2, de la Charte. Quatres autres exposés écrits ont été
présentés postérieurement à la Cour. Un abondant dossier composé
de cinq parties lui a été aussi remis. Il contient un grand nombre
de pièces et deux notes qui illustrent la Cour au sujet de faits et de
circonstances d'une portée déterminante pour qu’elle puisse se
prononcer sur la question qui lui est posée. Tels sont les débats des
organes des Nations Unies qui ont amené l’Assemblée générale à
prier la Cour de donner un avis consultatif: les opérations entre-
prises par les Nations Unies au Congo (ONUC), les opérations de
la Force d’urgence des Nations Unies au Moyen-Orient (FUNU),
l'élaboration et l’adoption par la conférence de San Francisco en
1945 du paragraphe 2 de l’article 17 de la Charte et les procédures
et pratiques des organes de l'ONU en application de ladite disposi-
tion.

92
240 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

A l’origine de la demande d'avis consultatif se trouve le débat
entamé par les quinze Membres qui firent partie du groupe de travail
créé le 21 avril 1961 par l’Assemblée générale pour examiner les
procédures administratives et budgétaires de l'ONU. Plusieurs
opinions de ces Membres et du Secrétaire général furent émises au
sein du groupe de travail sur la nature juridique des obligations
financières découlant des opérations relatives au maintien de la
paix. Vu leur divergence, le groupe de travail conseilla à l’Assem-
blée générale la demande d’avis consultatif à la Cour, et l’Assem-
blée générale décida du libellé de la question.

Elle fut posée d’une manière concrète par ledit organe en recon-
naissant qu'il avait besoin d’un avis juridique autorisé et en faisant
état des résolutions de l’Assemblée générale sur les dépenses en-
courues par les opérations réalisées en exécution de diverses réso-
lutions du Conseil de Sécurité et de la même Assemblée générale.
Son libellé peut être réduit, quant à sa portée juridique, de la
manière suivante: les dépenses autorisées par l’Assemblée générale
au sujet des opérations entreprises par les Nations Unies au Congo
et au Moyen-Orient constituent-elles des dépenses de l’ Organisation
au sens du paragraphe 2 de l’article 17 de la Charte?

La Cour a consacré d’ores et déjà, de 1948 à 1955, à la tâche qui
lui incombe de l'interprétation de la Charte, six avis consultatifs.
Ces avis furent dans un certain sens à la base de la mise en œuvre
juridique de cet instrument. Ils eurent trait à l’admission de nou-
veaux Membres à l'ONU, à la réparation des dommages subis au
service de l'Organisation, à la compétence de l’Assemblée générale
pour l’admission de nouveaux Membres, au statut du territoire du
Sud-Ouest africain, aux effets de jugements du tribunal administra-
tif de l'ONU, et à la procédure de vote de l’Assemblée générale au
sujet dudit territoire. L'exercice de sa compétence en matière con-
sultative qui découle des articles 96 de la Charte et 65 de son Statut
— interpretatio legis des jurisconsultes romains —, ne fait que
s'accroître d’année en année. Il surpassera peut-être bientôt
celui de la compétence que la Cour a en matière contentieuse qui
ne satisfait pas toujours les aspirations de ceux qui auraient voulu
établir les assises de la juridiction internationale sur d’autres bases.
Dire que ce nouvel avis consultatif pourrait décider du sort des
Nations Unies dans les années à venir est assurément osé, mais on
peut néanmoins affirmer que sa portée serait considérable. Elle
touche à une question aussi déterminante que celle du financement
de l'Organisation pour atteindre son but du maintien de la paix
et de la sécurité internationales.

A

Une solution égalitaire, tendant à considérer le financement
d'opérations qui s'appuient principalement sur une action militaire

93
241 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

comme une dépense normale de l’Organisation devant être répartie
entre tous ses Etats Membres, semble encourageante pour la
cause qui envisage ledit but. Mais elle ne parait pas trés favorable
face a la faible capacité financiére d’un grand nombre d’Etats
Membres, dont beaucoup sont des pays sous-développés. En
échange, une solution qualifiée mettant ce financement à la charge
exclusive des Membres du Conseil de Sécurité, s’adresserait aux
Etats directement engagés dans cette cause. Peut-étre aurait-elle
le désavantage de restreindre toute action en ce sens par souci
de ses conséquences financiéres. Voila quel est le cadre dans lequel
joue aujord’hui la question posée à la Cour. Celle-ci a toutefois
à l’examiner du point de vue du droit et non pas de celui de la
politique.

*
* *

Il faut bien remonter, pour tracer la perspective dans laquelle se
pose la question soumise à la Cour, aux origines des difficultés
financières dans lesquelles se trouva l'ONU quand elle dut assister
les Etats Membres qui demandaient l'appui de l'Organisation pour
que fût maintenu le but principal qui lui fut assigné par la Charte.
Un bref aperçu historique s'avère en tout cas nécessaire.

Au mois d'octobre 1956, un acte d'agression fut déclenché contre
l'Égypte, Etat Membre de l'ONU, par trois autres États Membres
dont deux d’entre eux étaient des Membres permanents du Conseil
de Sécurité. L'Assemblée générale, vu que le manque d'accord des
Membres permanents ne permettait pas au Conseil de Sécurité de
s'acquitter de sa tâche essentielle, constitua une force internationale
d'urgence (FUNU) et adopta les mesures indispensables. Sept réso-
lutions de cet organe, dictées de 1956 à 1958, y pourvurent. Huit
autres résolutions s’occupèrent, entre 1956 et 1960, d’assurer le
financement des opérations y afférentes. La demande d'avis les
énonce. En synthèse, vu les opinions exprimées à plusieurs reprises
au sein des organes compétents par le Secrétaire général, l’Assemblée
générale prit finalement la position indiquée par sa résolution 1575
(XV) en date du 20 décembre 1960, selon laquelle le montant auto-
risé du financement des dépenses des opérations au Moyen-Orient
pour 1961 serait couvert par tous les États Membres sur la base du
barème ordinaire des quotes-parts.

Peu après, comme une conséquence de la situation d’anarchie où
paraissait sombrer le Congo, nouveau Membre des Nations Unies, le
Conseil de Sécurité prit, en 1960 et en 1961, cinq résolutions qui
décidèrent des opérations de l'Organisation dans ce pays (ONUC);
et, à son tour, l’Assemblée générale prit, les mêmes années, quatre
résolutions sur ce sujet. Le financement desdites opérations fit
l’objet, également en 1960 et en 1961, de cinq résolutions de l’As-
semblée générale. Toutes ces résolutions sont indiquées dans la

94
242 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

demande d'avis. Bien que le Conseil de Sécurité ait adopté, dans
le cas du Congo, des mesures qu’il ne put pas prendre dans celui
du Moyen-Orient, il n’examina pas la question de leur financement.
De longues délibérations s’engagérent à la Cinquième Commission,
où diverses opinions se firent entendre à ce sujet. Le 20 décembre
1960, l’Assemblée générale déclara par sa résolution 1583 (XV) que
les dépenses entraînées par les opérations au Congo constituaient
des dépenses de l'Organisation au sens de l’article 17, paragraphe 2,
de la Charte et que la répartition des dépenses entre les États
Membres leur imposait l’obligation juridique de payer leur quote-
part.

Cet historique montre de quelle manière a agi l’Assemblée géné-
rale, face à des opinions divergentes, pour assurer l'efficacité des
mesures prises par elle-même ou par le Conseil de Sécurité en exercice
de la haute mission de maintenir la paix et la sécurité internatio-
nales. Les décisions prises par l’Assemblée générale au sujet du
financement des opérations au Moyen-Orient et au Congo lient-
elles ou non tous les États Membres des Nations Unies et, dans
l’affirmative, dans quelle mesure? C’est ce qu’il faudrait analyser.

*
* *

La Cour a regu vingt et un exposés écrits d’Etats Membres de
l'ONU sur la question qui lui a été posée, en plus de l’ample dévelop-
pement que le Secrétaire général a donné à sa note introductive pour
la Cour. Elle a entendu aussi les plaidoiries orales des représentants
de neuf d’entre eux, lesquelles ont confirmé la position exprimée
dans les exposés écrits. D'autre part, les opinions manifestées à
plus d’une reprise par le Secrétaire général au sein de la Cinquième
Commission et du Comité consultatif, et dans ses rapports à l’As-
semblée générale, ainsi que celles qui furent émises par diverses
délégations aux réunions des organes compétents, et la tonique
juridique même des résolutions de l’Assemblée générale, donnent
aussi une idée sur les diverses positions adoptées. Il s’agit mainte-
nant d’en extraire leur substance, de les réduire 4 des communs
dénominateurs pour en faire la synthèse et le résumé, et d’en dres-
ser le bilan.

Tout ce matériel pourrait être classifié d’un point de vue simpliste
en établissant par oui ou par non la réponse à la question posée.
Mais cette technique serait tout à fait insuffisante aux fins que l’on
doit rechercher. Et seulement une exégèse concrète des différentes
positions prises et des fondements qui les appuient pourra fournir
une base de travail raisonnable. De ce point de vue on peut aperce-
voir, sans tenir compte de certaines variantes ou réserves expri-
mées, quatre thèses principales: une thèse affirmative, une autre
thèse apparemment affirmative mais soumise à des conditions
déterminées, une thèse négative et une dernière thèse qui ne consi-
dère pas possible que la Cour puisse se prononcer sur la question.

95
243 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

Comme position idéologique, la thése affirmative est la plus
séduisante. Reste a savoir si elle est exacte du point de vue juri-
dique. Elle estime que les dépenses entrainées par les opérations
de l'ONU au Moyen-Orient et au Congo sont des dépenses de
l'Organisation au sens du paragraphe 2 de l’article 17 de la Charte.
Ces dépenses, bien que d'une nature différente de celles couvertes par
le budget administratif, sont des dépenses normales qui assurent le
maintien de la paix et de la sécurité internationales, but principal
de l'Organisation. Elles sont à la charge de tous les Etats Membres
et doivent être réparties entre eux; ils ont l'obligation juridique
de payer leur quote-part selon le barème établi pour ledit budget.
Leur recouvrement est une question technique d’ordre comptable
qui doit être résolue par une méthode adéquate: incorporation au
budget ordinaire, établissement d’un budget additionnel ou ouver-
ture d’un compte spécial. C’est, sauf questions de détail, la thèse
qui a été défendue par le Secrétaire général et adoptée présumable-
ment par les résolutions de l’Assemblée générale, notamment par
la résolution 1583 (XV) en date du 20 décembre 1960. Elle a été
soutenue aussi, dans leurs exposés écrits, par les Gouvernements
de l'Italie, du Danemark, des Pays-Bas, des Etats-Unis d’Ameéri-
que, du Canada, du Japon, de l'Australie, du Royaume-Uni, de
l'Irlande, et de même, aux plaidoiries orales, par celui de la Nor-
vège.

Une autre thèse affirmative fait néanmoins dépendre son effica-
cité de l’accomplissement de certaines conditions. Elle ne discute
pas le fondement juridique de la réponse à fournir à la question,
mais elle donne aux contributions demandées pour des opérations
militaires un caractère volontaire et les soumet à la capacité de
paiement des gouvernements intéressés ou à l'autorisation requise
par leurs constitutions respectives. Ces diverses positions ont été
avancées, en 1959, par quelques délégations au sein de la Cinquième
Commission.

La thèse négative tire principalement sa force d’un dispositif
d'ordre fonctionnel. Elle ressort du fait que, d’après les articles 11,
39, 41, 42, 43 et 48 de la Charte, l’action de force et l’usage des
forces armées appartiennent à la compétence du Conseil de Sécurité.
L'Assemblée générale peut faire des recommandations sur le main-
tien de la paix et de la sécurité internationales, mais non pas prendre
des mesures sur elles. C’est par conséquent à cet organe et non pas
à celui-ci d’assurer le financement indispensable à l’accomplisse-
ment de sa fonction spécifique. Toute décision prise à son sujet
doit être appuyée à cet égard sur les accords spéciaux entre le
Conseil de Sécurité et les États Membres de l'ONU auxquels fait
référence l’article 43 de la Charte. Les dépenses envisagées à
l’article 17, paragraphe 2, de la Charte, ne sont que celles du
budget dressé pour les activités normales de l'Organisation et non
pas celles qui sont demandées pour d’autres activités. C’est aux

96
244 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

Etats Membres dont l’action a provoqué la création d’une force
militaire que revient l'obligation de contribuer à son financement.
Et les États Membres qui n’ont pas accédé à cette création n’ont
pas ladite obligation à leur charge. Cette thèse a été soutenue au
sein de la Cinquième Commission et dans des exposés écrits. Elle
revient, sous des formes différentes, aux Gouvernements de l’Union
soviétique, du Mexique, de l'Inde, de la Haute-Volta, de la Tché-
coslovaquie, du Portugal, de l'Espagne, de l'Afrique du Sud, de
la Biélorussie, de la Bulgarie, de l'Ukraine et de la Roumanie.
On peut en déduire, surtout pour ce qui a trait à la position adoptée
par les États du groupe soviétique, que la non-obligation juridique
de payer lesdites dépenses repose non seulement sur l’invalidité
des résolutions par lesquelles les opérations furent entreprises,
mais aussi sur le fait que les dépenses ne sont pas celles qu’envisage
l’article 17, paragraphe 2. Ce dernier argument, comme fait acquis,
donnerait d'emblée la réponse à la question posée dans la requête
d'avis consultatif.

Une quatrième thèse est celle exposée par la France qui a trait à
une question fondamentale de procédure en l’espéce. Selon elle, la
question posée à la Cour par la demande d’avis l’a été d’une manière
équivoque. Les conditions dans lesquelles la Cour est consultée
ne permettent pas d’obtenir l'opinion de droit qu’on attend d'elle.
Elles impliqueraient par une procédure détournée une revision de
fait des règles constitutionnelles de la Charte, laquelle est au-delà
de sa lettre et de son esprit. Ce point de vue a été aussi avancé par
) Afrique du Sud.

*
* *

Le problème juridique à considération de la Cour est, par consé-
quent, celui de l'interprétation de l’article 17 de la Charte dans son
paragraphe 2, où il est dit: « Les dépenses de l'Organisation sont
supportées par les Membres selon la répartition fixée par l’Assem-
blée générale. » Pour le trancher, il y a lieu de recourir à divers
éléments de jugement. Tels, les idées générales qui président à l’a-
doption dudit texte, la portée des résolutions par lesquelles a été
faite son application, les procédures et les pratiques administratives
observées en la matière, les travaux préparatoires qui l'ont précédé
et, finalement, l’exégése du texte même. Néanmoins, il faudra
aborder en dernier lieu si on ne le fait pas ab initio — c'est une
question de méthode — le problème de la compétence de la Cour
pour répondre à la question telle qu’elle lui a été soumise.

Cette disposition, dont la portée apparaît être d’un ordre général,
vise-t-elle toutes les dépenses de l'Organisation ou seulement les
dépenses qui ont trait a ses activités normales? La terminologie qui
est employée est ambigué et laisse toute place au doute. Elle doit
avoir évidemment un sens puisque c’est «au sens de l’article 17,

97
245 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

paragraphe 2, de la Charte» que l’Assemblée générale pose la
question à la Cour. Il faut rattacher en plus à cette disposition
celle du paragraphe 1 du même article qui se rapporte au « budget
de l'Organisation ». Faut-il entendre par ce budget celui qui se
réfère auxdites activités ou celui qui recueille toutes les dépenses,
courantes ou extraordinaires, de l'Organisation? Parce qu'il y a
une relation technique de cause à effet entre le budget qui autorise
les crédits nécessaires et les dépenses qui sont sa conséquence. Les
prises successives de position de l’Assemblée générale et du Secré-
taire général sur ce problème ne permettent pas d’en tirer une
conséquence unique. Car, bien que la position définitive de l’un
et de l’autre paraît être celle qui. a été déjà avancée, il ressort d’au-
tres documents une position différente. Dans le rapport du Secré-
taire général en date du 6 novembre 1956, il est dit que toute nation
‘fournissant une unité pour la FUNU devrait assumer tous les frais
de matériel et de personnel tandis que toutes les autres dépenses
seraient couvertes à l’aide de ressources autres que celles du budget
ordinaire de l'ONU. A son tour l’Assemblée générale, par sa réso-
lution 1619 (XV) du 21 avril 1961 reconnut «que la nature des
dépenses extraordinaires afférentes aux opérations des Nations
Unies au Congo était essentiellement distincte de celle des dépenses
de l'Organisation inscrites au budget ordinaire, si bien qu’il fallait
appliquer, pour les couvrir, une procédure différente de celle qui
était appliquée dans le cas dudit budget ».

On pourrait se demander en premier lieu, comme base de départ
d’un avis consultatif sur la question, si une Organisation interna-
tionale comme celle des Nations Unies jouit ou non de l'indépen-
dance financière requise pour mettre en œuvre les buts et principes
qui sont à la base de sa création. Une réponse s’avère immédiate-
ment dans le sens affirmatif. Cette solution a été confirmée, bien
que découlant de situations différentes, dans les avis consultatifs
que la Cour rendit en 1949 sur la réparation des dommages soufferts
au service de l'ONU, et en 1954 sur les effets de jugements du tri-
bunal administratif des Nations Unies. Elle constitue la conséquence
obligée de l'établissement d’une organisation internationale, mais
n'implique cependant pas qu’un certain organe doive prendre
certaines mesures, ni que toutes les dépenses soient nécessairement
supportées par tous ses membres. Rien ne s’oppose à une distribu-
tion adéquate des responsabilités, des obligations et des pouvoirs.
Cela dépend non seulement du degré d'intérêt, mais aussi du degré
d'intervention assigné à chaque catégorie de membres par l'instru-
ment constitutif de l'Organisation. A chaque organe sa fonction.
Les pouvoirs implicites qui peuvent découler de cet instrument
pour que l'Organisation puisse atteindre tous ses buts n’ont pas
à être invoqués quand des pouvoirs explicites prévoient expressé-
ment les cas envisagés. Ainsi posé, le problème semble s’adresser
aux dispositions spécifiques qui régissent tant le fonctionnement

98
246 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

des organes que l’ordre financier de l’Organisation des Nations
Unies et non pas à celles qui établissent ses buts généraux.

Il a été discuté par plusieurs délégations — notamment celles de
la Tchécoslovaquie, de l’Union soviétique et de la Biélorussie — la
validité des résolutions par lesquelles l'Assemblée générale et le
même Conseil de Sécurité entreprirent au nom de l'ONU des opé-
rations au Moyen-Orient et au Congo. En conséquence, les dépenses
occasionnées par ces opérations (autorisées par des résolutions de
l’Assemblée générale) ne créeraient aucune obligation financière
pour les Membres de l'Organisation. De ce chef, on peut déduire
que, même au cas où lesdites dépenses engageraient par leur carac-
tére tous les Etats Membres, ceux-ci seraient relevés de toute obli-
gation en vertu de l'invalidité des résolutions qui auraient été à
leur base. Un raisonnement contraire découle de l'opinion exprimée
en 1961 par le Secrétaire général à la Cinquième Commission —
laquelle est aussi celle des Pays-Bas — dans le sens de l'existence
de cette obligation vu que lesdites dépenses ne correspondaient
pas à l’action de force qui relève de l’article 41 de la Charte, ni à
l’usage de forces armées prévu par les articles 42 et 43, mais bien
à celles de l’activité normale de l'Organisation. Leur recouvrement
serait pour autant une obligation à la charge de tous les Membres de
l'ONU même quand les dépenses entraînées par ladite action relè-
veraient d’une nature extraordinaire.

Cette distinction ne paraît cependant pas bien fondée. Il n’en
est nullement question dans la Charte. Tout emploi de forces ar-
mées destiné à un but ou à un autre implique par définition une
action coercitive et toutes autres dépenses que celles qui soutien-
nent cet emploi, même celles afférentes à des activités non mili-
taires mais qui se rapportent à l'opération entreprise, participent
du même caractère. Le cas du Katanga, où, depuis la fin de 1961
jusqu’au commencement de l’année actuelle, se sont déroulés des
faits notoires, est particulièrement éloquent à ce sujet. Il serait
difficile d'en tirer des conséquences selon lesquelles les forces de
VONU n'auraient entrepris aucune action coercitive, et que même
étant coercitive, elle ne tomberait pas dans le cas envisagé par
l'article 11 de la Charte qui se réfère à «un État ». Quand il y a eu
des morts et des blessés, quand des bombardements sont intervenus
de part et d’autre, quand des populations civiles en ont supporté
les frais, quand un cessez-le-feu et d’autres conventions militaires
ont été passés entre deux groupes belligérants, il n’est pas aisé de
réfugier l'analyse du problème de l’action coercitive dans les limites
d'une interprétation purement grammaticale reniée par la juris-
prudence de la Cour. Pas plus que de nier en tel cas l’action d’une
communauté belligérante à laquelle le droit international recon-
naît une personnalité juridique. Et quel ne serait pas le cas, le
jour de demain, si des forces armées israéliennes, renouvelant l’a-

99
247 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

gression déclenchée en 1956 contre l'Égypte, attaquaient la bande
de Gaza et obligeaient les forces des Nations Unies à les repousser.
S’agirait-il oui ou non d'une action coercitive? L’éloquence des
faits donnerait par elle seule la réponse. C’est alors au Conseil
de Sécurité et non pas à l’Assemblée générale qu'il appartient
d'exercer — comme il est rappelé à article 24 de la Charte — les
pouvoirs spécifiques découlant du maintien de la paix et de la sé-
curité internationales. .

Le problème débattu par lesdites délégations et par le Secrétaire
général présente en tous sens un énorme intérêt juridique face à
l'interprétation de la Charte. Dans son exposé écrit, le Gouverne-
ment français en fait une question importante au point de vue des
dépenses y afférentes. Celui de l'Afrique du Sud en fait autant.
Elle aurait pu être soumise à la Cour comme intégrante de la de-
mande d'avis consultatif et préalabie à celle qui a été posée dans
celle-ci. Mais l’Assemblée générale ne l’a pas entendu ainsi et n’a
pas appelé la Cour à juger la validité des résolutions susdites, ni à
dire si les opérations déclenchées par l'ONU au Moyen-Orient et
au Congo sont une conséquence de l’activité normale de l’Organi-
sation, ou constituent l’action de force ou l’usage de forces armées
prévus par la Charte. La réponse à la demande qui lui est faite a
été limitée et joue exclusivement dans le cadre de l’article 17,
paragraphe 2. C'est grand dommage car elle empêche la Cour de
porter jugement sur l'élément juridique déterminant de l'espèce
et partant de résoudre peut-être le problème qui est soumis à sa
considération.

Quant aux procédures et aux pratiques observées en matière
budgétaire par des organes des Nations Unies en application de
ladite disposition de la Charte, on ne peut nier qu’elles ont une
importance technique indéniable. Elles démontrent de quelle façon
est élaboré le budget ordinaire de l'Organisation, comment on
approuve les crédits demandés, et de quelle manière est menée sa
gestion financière. On y trouve aussi des informations d'intérêt
sur d’autres aspects de caractère comptable et très particulière-
ment ce qui a trait aux comptes spéciaux établis pour les opérations
de l'ONU au Moyen-Orient et au Congo. Des prises de position
même sur le problème débattu peuvent en résulter, ce qui a été
le cas pour les résolutions de l’Assemblée générale qui s'y réfèrent.
Aucune de ces procédures et pratiques ne constitue sûrement pas
l'application du droit mais signale néanmoins la nécessité d’une
séparation technique entre les dépenses administratives normales
de l'Organisation et celles demandées par des circonstances excep-
tionnelles.

Les travaux préparatoires qui ont été à la base de l'adoption d’un
texte peuvent certainement être d’une très grande utilité quand
celui-ci n’apparaît pas suffisamment clair. Ce n’est pas évidemment

100
248 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

le cas du paragraphe 2 de l’article 17 de la Charte qui a trait sans
nul doute aux dépenses de l'Organisation. Mais à quelles dépenses
fait-il référence puisqu'il ne les limite pas à quelques-unes, ni ne
les englobe pas non plus toutes? Car il a été relevé aux débats du
comité spécialisé de la conférence de San Francisco que l’Assem-
blée générale est le seul organe des Nations Unies autorisé pour
approuver le budget de l'Organisation, que les dépenses sont sup-
portées par ses Membres, que l’Assemblée générale fixe le taux
de leur répartition, etc. Aucun de ces arguments ne constitue toute-
fois un élément décisif pour trancher le cas d’ espèce. Ils peuvent
soutenir aussi bien une interprétation extensive qu’une interpré-
tation limitée. On pourrait cependant déduire des travaux de
San Francisco une conclusion a contrario sensu de ce qui fut dit
au sujet de l’application de la sanction prévue par l’article 19 de
la Charte. Celle que si les dépenses de la nature de celles qui sont
discutées n’entrainent pas l’application de ladite sanction, elles ne
sont pas les dépenses dont parle l’article 17, paragraphe 2. La
réponse demandée à la Cour demeure en essence une question d’in-
terprétation et, partant, d’exégése juridique.

Qu'est-ce que l’article 17, paragraphe 2, de la Charte a voulu
dire quand il prescrit que les dépenses de l'Organisation sont sup-
portées par ses Membres? Cette disposition n’a sûrement pas voulu
innover en la matière, mais bien poser une règle commune à pres-
que tous les types d'organisations internationales. Il serait difficile
d’en trouver aucune où tous ses membres seraient les bénéficiaires
et dont seulement quelques-uns supporteraient les charges. Elie
a une portée générale qui ne paraît pas discriminer entre des caté-
gories différentes de dépenses et l’adage ubi lex non distinguit,
nec nos distinguere debemus lui serait en tout cas applicable. Mais
l'esprit le moins avisé penche aussitôt à comprendre qu'il ne s’agit
que des dépenses normales, c’est-à-dire celles qui sont de rigueur
dans une organisation quelconque. En d’autres mots, les dépenses
administratives qui sont celles dont on ne pourrait se passer sous
peine-de voir l’organisation disparaître. Car, s’il n’en était pas ainsi
et que tous les États Membres de l'ONU fussent obligés de supporter
des charges au-delà de la responsabilité à laquelle ils se sont engagés,
le pouvoir financier de l'Organisation se serait substitué au pouvoir
étatique de chacun de ses Membres. L’on sait bien que l'Organisa-
tion des Nations Unies n'est pas un super-Etat comme l’affirma
la Cour dans son avis consultatif sur la réparation des dommages
subis au service des Nations Unies (v. Recueil, etc., 1949, p. 179).
Elle constitue une association d’Etats en vue de la réalisation de
fins communes et dont l'instrument constitutif reconnaît l'égalité
souveraine. Toutes autres dépenses comme celles qui découle-
raient de l'exercice de fonctions propres de chaque organe des
Nations Unies ont leur régime particulier et ne paraissent pas avoir
été envisagées dans Ja requête pour avis consultatif. Cette référence

TOL
249 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

est surtout applicable aux conditions dans lesquelles sont établis
les accords spéciaux dont parle l’article 43 de la Charte.

La Charte a prévu par son article 23 deux catégories de Membres
dans la composition du Conseil de Sécurité: les permanents et les
non permanents. Les Membres permanents ont un siège ad vitam
societatis audit Conseil; les Membres non permanents agissent
comme s'ils étaient des Membres permanents, hors le droit de veto,
pendant l'exercice de leur mandat. A cet organe revient, par l’arti-
cle 24, la «responsabilité principale du maintien de la paix et de
la sécurité internationales ». Elle lui est décernée par tous les autres
Membres au nom desquels agit le Conseil de Sécurité et elle suppose
un mandat d'honneur qui ne peut être renoncé ni révoqué par
rapport aux Membres permanents; il est à la base même de l’Orga-
nisation des Nations Unies. L'article 106 de la Charte est particu-
lièrement illustratif à ce sujet: il met à la charge des parties à la
déclaration des Quatre Nations émise en 1943 et de la France, en
attendant l'entrée en vigueur des accords spéciaux mentionnés
à l’article 43, l’entreprise en commun, au nom des Nations Unies,
de «toute action qui pourrait être nécessaire pour maintenir la
paix et la sécurité internationales ». C’est à ce groupelimité d’Etats
d’abord, puis aux Membres du Conseil de Sécurité après, et non pas
aux autres Membres de l'Organisation, qu’incombe une telle mis-
sion. La référence ne peut être plus claire. Mais un privilège pareil
semble.avoir aussi sa contrepartie. Fournir les moyens nécessaires
à l’accomplissement de cette tâche va de pair avec l'exercice du
droit de gérer les intérêts mondiaux. C’est donc aux Membres du
Conseil de Sécurité que reviendrait l'obligation de payer les dépenses
que comporte l’entreprise des opérations de la nature de celles
qui ont pour théâtre le Moyen-Orient et le Congo.

Voilà pourquoi une exégèse juridique de la disposition de réfé-
rence amène à penser que les dépenses qu’envisage l’article 17 dans
son paragraphe 2 sont les dépenses administratives courantes de
l'Organisation et non pas d’autres dépenses comme celles qui
résultent de l'entreprise d'opérations menées par des forces
militaires.

*
* *

Face a la requéte pour avis consultatif qui lui est demandée,
trois issues se présentent 4 la considération de la Cour. Car les
conditions par lesquelles elle a été saisie exigent la détermination
préalable de sa compétence dans le cas d’espéce. On ne peut nier
la fonction d’utilité que doit représenter pour l'Organisation des
Nations Unies un avis consultatif de la Cour. La requéte a écarté
précisément de l’avis qu’elle demande la question qui se rapporte
tant à la validité des résolutions de base par lesquelles l’Assemblée
générale décida l’entreprise d'opérations au Moyen-Orient et au

I02
250 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

Congo qu’à celles qui autorisèrent les dépenses y afférentes. Cela
évidemment peut constituer un sérieux obstacle à l’acquittement
de sa tâche judiciaire par la Cour. Elle pourrait alors rendre son
avis d’une manière purement formelle étant donné l’encadrement
limité de la requête, le rendre d’une manière substantielle en
analysant nonobstant la question de la validité des résolutions
susdites, ou bien dire que les conditions dans lesquelles elle est
requise l’empéchent de rendre l'avis qu’on attend d'elle. C’est une
question de procédure qui, reliée au problème beaucoup plus im-
portant de la compétence de la Cour dans l’espèce, doit être résolue
d'emblée.

Si elle rendait d’une manière formelle l'avis demandé, la Cour
devrait partir en quelque sorte de l’idée que les dépenses dont on
parle ont été autorisées valablement par l’Assemblée générale.
Leur validité assurée par le vote des deux tiers des Membres excu-
serait la Cour de trancher la question de la validité des résolutions
qui furent à la base des opérations militaires. Il s'agirait alors d’une
question d’ordre légal clairement déterminée. « Fixer la portée
d'un texte conventionnel, dans l'espèce, déterminer le caractère
(limitatif ou non limitatif) des conditions d'admission qui s’y trou-
vent énoncées » — a dit la Cour dans son avis consultatif sur les
conditions d'admission d’un État comme Membre des Nations Unies
— «est un problème d'interprétation et, partant, une questions
juridique » (v. Recueil, etc., 1947-1948, p. 61). Mais ce cadre serait
en tout cas très incomplet par l’absence de l’analyse de droit exigée
par les circonstances de l’espéce. Un avis émis dans ces conditions
serait de nature aussi à fausser les données juridiques du problème.
La Cour se ferait malgré elle l'intermédiaire d’une solution affirma-
tive ou négative mais qui ne reposerait que sur une base hypothé-
tique. Son avis n’aiderait que piétrement de la sorte l'ONU dans
l’accomplissement de ses buts. Le prestige de la Cour en souffrirait
et l'Organisation n’en retirerait aucune utilité pratique.

De choisir pour sa réponse une position substantielle, la Cour
aurait à se prononcer sur la validité tant intrinsèque que formelle
des résolutions qui entrent en ligne de compte. Ceci équivaudrait
à porter jugement sur un phénomène politico-juridique en vertu
duquel l’Assemblée générale, visant l’effectivité du système paci-
fiste de la Charte, s’est substituée dans les dernières années à la
fonction dévolue au Conseil de Sécurité. Bien que l’article 18 de la
Charte énumère les « questions importantes » qui sont l’objet de
«décisions » de l’Assemblée générale, ces décisions, quand elles
portent sur la question du maintien de la paix et de la sécurité in-
ternationales, ne prennent que la forme de «recommandations »;
et il n’y a pas d’organe international qui puisse changer par ses déci-
sions approuvant des recommandations leur nature intrinsèque qui
est non obligatoire. Aucun autre type d'action que l’action coercitive
pour le maintien de la paix et de la sécurité internationales, qui est

103
251 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

une attribution exclusive du Conseil de Sécurité, n’a été prévu par
la Charte comme fonction d’autre organe. La Cour pourrait peut-
être revêtir en ce cas d’un caractère extra-légal sinon légal les réso-
lutions par lesquelles l’Assemblée générale a pris à sa charge, face
à la paralysie du Conseil de Sécurité, la fonction que donne à celui-ci
la Charte pour assurer le but primordial de l'Organisation en vue
du maintien de la paix et de la sécurité internationales. Pareil pro-
cessus d'adaptation des prévisions initiales de la Charte aux nou-
velles circonstances de la vie internationale est en tout cas au-
delà des possibilités d'interprétation par la Cour de cet instrument.
Il supposerait l'exercice par cet organe, par une voie détournée,
d’une activité de lege ferenda qui ne lui est dévolue ni par la Charte,
ni par son Statut.

Il s’avére alors seulement pour la Cour la troisième issue comme
solution adéquate. Celle de faire savoir à l’Assemblée générale,
comme organe des Nations Unies qui a demandé l'avis, qu’elle
est empêchée de le rendre vu la limitation établie dans la requête.
Le procédé serait absolument cohérent et d'accord avec la faculté
que la Cour a, par l’article 65 de son Statut, d'accéder ou de ne pas
accéder à la demande qui lui est faite. Il sera inutile de rappeler
l'emploi, par cette disposition, du verbe pouvoir quand elle dit:
«La Cour peut donner un avis consultatif... » Elle ne suppose
aucune injonction comme cela aurait été le cas si elle avait employé
le verbe devoir. D'autre part, la Cour a confirmé par sa jurispru-
dence cette interprétation. « La disposition permissive de l’article
65 du Statut » — a-t-elle dit dans son avis consultatif sur les réser-
ves à la convention sur le génocide — « reconnaît à la Courle pouvoir
d'apprécier si les circonstances de l’espèce sont telles qu’elles doi-
vent la déterminer à ne pas répondre à la demande d'avis » (v.
Recueil, etc., 1951, p. 19). Ladité interprétation avait été aussi bien
appliquée dans l’avis consultatif demandé a la Cour permanente
sur la question de la Carélie orientale quand elle dit: « La Cour
estime qu'il y a encore d’autres raisons péremptoires pour lesquel-
les tout effort de la Cour de traiter la question actuelle serait in-
opportun » (v. C. P. J. L., etc., série B, n° 5, p. 28).

Dans son avis sur les jugements du tribunal administratif de
l'OIT sur requêtes contre l'UNESCO, la Cour a fait référence au
«motif déterminant » et aux «raisons décisives » pour qu'elle
refuse de donner un avis consultatif qui lui est demandé dans le
cadre d’une collaboration indispensable avec les organes des Na-
tions Unies (v. Recueil, etc., 1956, p. 86). Le cas présent fournit
aussi bien à mon sens le motif déterminant que les raisons décisives
qui s’opposent à ce qu'elle puisse remplir avec l'efficacité et même
l'opportunité qui sont requises la fonction consultative qui lui est
dévolue.

104
252 AVIS DU 20 VII 62 (OP. DISS. M. MORENO QUINTANA)

Pour conclure, il sied de résumer comme suit les points de vue
pertinents:

1) La Charte des Nations Unies a donné à l'Organisation l'indé-
pendance financière requise pour l’accomplissement de ses buts, mais
ceci ne signifie pas pour autant que tous ses Membres aient l’obli-
gation de contribuer à toutes les dépenses qui en découlent ;

2) La question de la nature juridique des résolutions par les-
quelles l’Assemblée générale et le Conseil de Sécurité entreprirent
des opérations au Moyen-Orient et au Congo, constitue l’élément
déterminant de l'espèce;

3) Les procédures et les pratiques budgétaires des organes des
Nations Unies, qui relèvent d’un ordre technique et non juridique,
n’empéchent pas pour autant de signaler une nette séparation entre
deux catégories de dépenses;

4) Les travaux préparatoires de la conférence de San Francisco
n'indiquent pas d'une manière précise lesquels des Membres de
VONU sont tenus de contribuer au financement d'opérations spé-
cifiques, mais permettent de déduire a contrario sensu la réponse à
la question soulevée;

5) L’exégése dudit article 17, paragraphe 2, conduit à donner à
son texte l'interprétation juridique qui paraît en découler dans le
sens que les dépenses qu'il envisage sont les dépenses administra-
tives de l'Organisation et non pas celles qui, par leur nature, sont
à la charge exclusive des Membres du Conseil de Sécurité;

6) Les conditions dans'lesquelles est libellée la question posée
dans la requête d’avis consultatif ne permettent pas à la Cour, vu
la limitation de sa compétence qui en résulte, de s'acquitter cons-
ciemment de sa tâche dans l'espèce.

(Signé) Lucio M. MORENO QUINTANA.

105
